Exhibit 10.1

LICENSE AGREEMENT

This License Agreement (“Agreement”) is entered into as of February 28, 2007, by
and between SureWest Communications, a California corporation (“Seller”), and
GateHouse Media, Inc., a Delaware corporation (“Purchaser”) (Seller and
Purchaser being hereinafter referred to individually as a “Party” and
collectively as the “Parties”).

WHEREAS, Seller and Purchaser have entered into the Share Purchase Agreement
dated as of January 28, 2007 (“Share Purchase Agreement”), pursuant to which
Purchaser has agreed to purchase from Seller, and Seller has agreed to sell to
Purchaser, all of the issued and outstanding capital stock of SureWest
Directories, a California corporation (“Company”);

WHEREAS, Seller and Purchaser have entered into the Publishing Agreement, of
even date herewith, (the “Publishing Agreement”) pursuant to which Purchaser is
willing to fulfill certain publishing obligations of Seller on the terms and
conditions set forth in the Publishing Agreement;

WHEREAS, the Seller or its “Affiliates” (as defined in the Publishing Agreement)
own and/or use certain intellectual property identified on Schedule A;

WHEREAS, Seller is willing to license such intellectual property to Purchaser
for the benefit of Company, such license to be effective at the time that
Purchaser becomes the owner of Company; and

WHEREAS, Purchaser is willing to license such intellectual property on the terms
and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, premises and agreements hereinafter set forth, the mutual benefits to
be gained by the performance of such covenants, promises and agreements, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and accepted, the parties hereto hereby agree as follows:

ARTICLE I

LICENSE GRANT

1.1 Seller, on behalf of itself and its Affiliates, and subject to previously
granted rights and licenses, if any, hereby grants to Purchaser a personal,
royalty-free, fully paid-up, nonexclusive and nontransferable (except as
permitted pursuant to Section 8.4 below) license in the intellectual property
identified on Part 1 of Schedule A (the “Nonexclusive Intellectual Property”),
subject to the conditions and limitations herein.

1.2 Seller, on behalf of itself and its Affiliates, and subject to previously
granted rights and licenses, if any, hereby grants to Purchaser a personal,
royalty-free, fully paid-up, exclusive and nontransferable (except as permitted
pursuant to Section 8.4 below) license in the



--------------------------------------------------------------------------------

intellectual property identified on Part 2 of Schedule A (the “Exclusive
Intellectual Property”), subject to the conditions and limitations herein. The
Nonexclusive Intellectual Property and the Exclusive Intellectual Property shall
be collectively referred to as the “Licensed Intellectual Property.”

1.3 The foregoing licenses granted to Purchaser (and any permitted sublicense
thereof) are solely for the purposes of using the Intellectual Property in
connection with the business of publishing and providing Directory Products, as
such term is defined in that certain Non-Competition and Non-Solicitation
Agreement, of even date herewith, by and between Purchaser and Seller, in the
California counties set forth on Schedule B (the “Territory”) and soliciting and
entering into agreements with advertisers to place advertising in the foregoing
Directory Products (such business as a whole constituting the “Directory
Business”). Upon notice to Seller, Purchaser may to grant a sublicense of the
license granted hereunder to any person who is an Affiliate of Purchaser and is
engaged in the Directory Business, provided that such person is not engaged in
the business of providing or marketing telecommunications, Internet, video
programming or wireless services.

1.4 Subject to Section 1.5, below, the foregoing licenses granted to Purchaser
do not include the right: (a) to use the Licensed Intellectual Property outside
of the Territory; (b) to grant sublicenses to any person who is not an Affiliate
of Purchaser or who is not engaged in the Directory Business; and (c) to assign
such license other than to permitted successors and assigns of Company. Any
attempt to sell, assign, sublicense or transfer any license or other right to
use Licensed Intellectual Property shall be void.

1.5 For the avoidance of doubt, Purchaser is not restricted from use of the
licensed Intellectual Property outside the Territory in furtherance of its
provision of Directory Business within the Territory, such as in solicitation of
national advertising accounts.

ARTICLE II

CONDITIONS OF LICENSES

2.1 Notwithstanding any other provision of this Agreement, Purchaser shall not
use any Licensed Intellectual Property in a manner that could result after the
Closing in a legal commitment of or which could reasonably result in causing any
person to believe such person had obtained a legal commitment from Seller or any
of its Affiliates.

2.2 Seller shall furnish Purchaser with a list of all applicable customers,
suppliers and financial institutions having current business relationships with
Company before the Closing Date (the “List”). As promptly as possible, but no
later than thirty (30) calendar days after the later of the Closing Date or the
date Purchaser receives the List, Purchaser shall notify, in writing, all
Persons on the List that Company has been purchased by Purchaser and is no
longer affiliated with Seller or any of its Affiliates.

2.3 Purchaser agrees that it shall cause the quality of all Directory Products
or other products and services provided by Purchaser, Company or any Affiliate
of Purchaser or Company that utilizes the Licensed Intellectual Property in any
way not to reflect in a materially



--------------------------------------------------------------------------------

negative or harmful manner on Seller or the Licensed Intellectual Property, and
to the extent such products and services are comparable, shall be of at least
the quality of the products and services provided by Company immediately prior
to the Closing.

2.4 Purchaser agrees to reasonably cooperate, and to require Company, all
Purchaser Affiliates, and Purchaser’s vendors, representatives and agents to
cooperate with Seller in facilitating any Seller inquiry into the use of the
Licensed Intellectual Property, and to permit (and require Company, its
Affiliates and all others with whom it does business to permit) reasonable,
periodic review and/or inspections of such uses as are being made of the
Licensed Intellectual Property. Purchaser agrees, and will require Company,
Purchaser’s Affiliates, vendors and others with whom it does business to agree
that all products and services provided by Purchaser, Company or any Affiliate
of Purchaser or Company, or any other person using the Licensed Intellectual
Property, and which are marketed, advertised, sold or provided in connection
with the use of the Licensed Intellectual Property will be marketed, advertised,
sold and provided in accordance with all applicable laws, rules, regulations and
orders affecting or governing such use.

2.5 Seller agrees that Purchaser will have met the required standards of quality
with respect to the physical attributes (i.e., paper quality, weight and
thickness, materials used for covers, spine tabs and fold outs, but expressly
excluding any content or intellectual property in or on the foregoing) and other
customary measures of the quality of a tangible Directory Product if Purchaser
can demonstrate that such physical attributes of its Directory Products are of
at least of the quality as those provided by Company prior to the Closing, or
alternatively, are of at least the same quality as the directory products of all
of the three largest publishers of tangible Directory Products in the United
States (excluding Purchaser.)

ARTICLE III

FORM OF USE OF LICENSED INTELLECTUAL PROPERTY

3.1 Purchaser agrees that the style of use of any Licensed Intellectual Property
shall be in the form and style conforming to any existing Seller trademark usage
guidelines and Brand Identity Standards (“Standards”), a copy of which has been
provided to Purchaser. Seller may update the Standards from time to time,
provided that such updates apply to Seller and any of its other licensees, and
not solely to Purchaser and/or Company. Purchaser shall comply with any updated
Standards as soon as reasonably practicable but for each Primary Directory, not
later than the next publication date of such Primary Directory, provided that
sufficient notice has been given to Purchaser. Unless such submission is waived
in writing by Seller, Purchaser shall submit to Seller for review and approval,
prior to proposed use, all materials in which the Licensed Intellectual Property
are used in accordance with the following:

(a) At least thirty (30) calendar days prior to proposed use, during the first
six (6) months after the Closing Date; and

(b) At least fifteen (15) calendar days prior to proposed use, during the
balance of the Term of this Agreement.



--------------------------------------------------------------------------------

No person shall publish, distribute or use any such advertising, promotional
materials or products or services in which the Licensed Intellectual Property
are used without the prior written approval of the Advertising and Brand
Compliance representative of Seller listed in Section 8.6, which person Seller
may change from time to time on written notice to Purchaser.

3.2 Purchaser also agrees that Purchaser and Company shall cause to appear on
all advertisements, promotions and other displays on or in connection with which
the Licensed Intellectual Property are used, such legends, markings and notices
as Seller may require in order to give appropriate notice of any trademark
rights therein.

3.3 Notwithstanding any other provision of this Agreement, Purchaser may not
include on the front or back cover (inside or outside), tabs, spine or other
three sides of, or packaging containing any print Directory Product or the
cover, home page or similar feature of any non-print Directory Product which
uses the Licensed Intellectual Property (i) any advertising for
telecommunications, Internet, video programming or wireless services (other than
that of Seller or its Affiliates) or (ii) any name or brand that is identified
with the provision of any of such services, except as required by applicable
law.

3.4 Subject to Seller’s prior written approval, Purchaser or Company may
co-brand the front covers and spines of the print Directory Products which it
publishes for Seller or an Affiliate of Seller with a trademark or trade name of
Seller (or upon designation by Seller, an Affiliate of Seller), provided that:
(i) with respect to Primary Directories, the Licensed Intellectual Property and
Purchaser’s mark or trade name are clearly the dominant brand, and at least one
and one-half (1 1/2) times the size of any Seller mark or name.

3.5 Notwithstanding anything to the contrary contained herein, the consent or
approval of Seller as to any matter submitted hereunder shall not be
unreasonably withheld, conditioned or delayed. If Seller has not disapproved any
submission or proposed use, in writing, stating the basis therefore, within ten
(10) calendar days of its receipt of such submission or proposed use, such
submission or proposed use shall be deemed approved for the proposed use. Once a
specific form of use with a product or a service has been approved, no further
approval for continuing or reusing such use will be necessary unless there has
been a material change in such product or service.

ARTICLE IV

OWNERSHIP AND GOODWILL

4.1 Purchaser and Company acknowledge that Seller (or one or more of Seller’s
Affiliates) is the sole and exclusive owner of rights in the Licensed
Intellectual Property, and Purchaser and Company undertake not to challenge the
validity of the Licensed Intellectual Property, or the registration or
application for registration or ownership of the Licensed Intellectual Property
by such Affiliate(s) of Seller, and agree that neither Purchaser nor Company,
nor any Affiliate of Purchaser or Company, will do, directly or indirectly,
anything inconsistent with such ownership.

4.2 Purchaser and Company further acknowledge and agree that all goodwill in the
Licensed Intellectual Property generated by its use pursuant to this Agreement
shall inure to the



--------------------------------------------------------------------------------

benefit of and be on behalf of Seller. Nothing in this Agreement shall give
Purchaser or Company, or any other person any right, title or interest in or to
the Licensed Intellectual Property other than the rights expressly granted
herein, for the use and periods specified.

4.3 Purchaser agrees, and will cause Company and Purchaser’s Affiliates to agree
that each and all of them will not utilize the Licensed Intellectual Property or
any confusingly similar intellectual property, except as expressly permitted
hereunder, will not hereafter seek registration of the Licensed Intellectual
Property or any confusingly similar intellectual property, in any name.

ARTICLE V

INFRINGEMENT

5.1 In the event that Purchaser or Company becomes aware of any unauthorized use
of the Licensed Intellectual Property, or of any uses that Purchaser or Company
believes to be confusingly or substantially similar in nature to the Licensed
Intellectual Property (each, an “Unauthorized Use”), Purchaser shall promptly
provide Seller with written notice.

5.2 Seller shall have the right, but not the obligation to challenge and attempt
to eliminate each Unauthorized Use. In the event that Seller decides to bring an
enforcement action, Purchaser and Company shall reasonably cooperate (and shall
require its Affiliates and vendors to reasonably cooperate), at Seller’s
expense, with Seller in investigating, prosecuting and resolving any enforcement
action instituted by Seller against any person engaging in an Unauthorized Use.
Seller may bring an action in the name of Seller alone or in the name of both
Seller and Purchaser (and/or Company) with counsel selected by Seller and at
Seller’s expense. Purchaser, at its own expense, shall have the right to
participate with counsel of its own choice in the investigation, prosecution
and/or resolution of any such enforcement action instituted by Seller. Seller
shall retain any and all proceeds recovered in any such enforcement action
Seller institutes and completes. Neither Purchaser, nor Company, nor any
Affiliate of Purchaser or Company, shall have the right to prosecute or settle
an infringement action against any person who engages in an Unauthorized Use.

ARTICLE VI

ASSURANCES, WARRANTY, LIMITATIONS ON LIABILITY

6.1 From time to time after the date of this Agreement, as and when requested by
a party hereto, the other party will execute and deliver, or cause to be
executed and delivered, any documents hereto as may be reasonably necessary or
appropriate to effectuate the intent of this Agreement.

6.2 Without limiting any of the representations and warranties provided in the
Agreement, nothing contained in this Agreement shall be construed as:

(a) requiring the securing or maintaining in force by Seller or Purchaser of any
Intellectual Property;



--------------------------------------------------------------------------------

(b) a warranty or representation by Seller or its Affiliates or by Purchaser or
its Subsidiaries as to the validity or scope of any Intellectual Property;

(c) a warranty or representation by Seller or its Affiliates that any
provisioning of goods and services by Purchaser or Company or the use of
Proprietary Business Information, Licensed Intellectual Property, Business
Proprietary Software, or Company Intellectual Property, in whole or in part,
will be free from infringement of any Intellectual Property, other than the
Licensed Intellectual Property;

(d) an agreement by Seller or its Affiliates or by Purchaser or Company to bring
or prosecute actions or suits against third parties for infringement of any
Intellectual Property; or

(e) an obligation upon Seller or its Affiliates to make any determination as to
the applicability of any Intellectual Property to any product or service.

6.3 For the avoidance of doubt, nothing in this Agreement conveys or licenses to
Purchaser or Company any customer data of Seller or any Seller Affiliate, or any
of the following Intellectual Property: the trademark or trade name “SureWest
Communications” and the trademark or trade name “SureWest.”

6.4 Seller represents and warrants that it has not received notice or claims and
is not otherwise aware that the Licensed Intellectual Property infringes any
third party intellectual property rights.

6.5 EXCEPT FOR THE EXPRESS WARRANTY SET OUT IN SECTION 6.4, THERE ARE NO OTHER
WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE
(EVEN IF A PARTY HAS BEEN MADE AWARE OF SUCH PURPOSE) AND ANY WARRANTY AGAINST
INFRINGEMENT OF INTELLECTUAL PROPERTY.

6.6 IN NO EVENT SHALL SELLER OR ITS AFFILIATES ON THE ONE HAND, OR PURCHASER AND
COMPANY ON THE OTHER HAND, BE LIABLE TO THE OTHER FOR ANY INDIRECT DAMAGES,
INCLUDING ANY LOST BUSINESS OR PROFITS, OR OTHER INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT.

ARTICLE VII

TERMINATION/CANCELLATION

7.1 The term of this Agreement shall commence at the Effective Time, and shall
continue at all times thereafter, unless terminated/cancelled earlier by either
Party as provided herein.

7.2 No waiver of any breach of, or default under, this Agreement shall
constitute a waiver of any other breach of, or default under, this Agreement,
and no waiver shall be effective



--------------------------------------------------------------------------------

unless made in writing and signed by an authorized representative of the Party
waiving the breach or default.

7.3 The licenses for any Licensed Intellectual Property may be terminated at any
time my mutual agreement of Seller and Purchaser, which agreement shall bind
Company and any Purchaser Affiliate in addition, and any other person using the
Licensed Intellectual Property through Purchaser or Company.

7.4 Purchaser may terminate the licenses for any Licensed Intellectual Property
at any time by delivering written notice of termination and immediate
termination of all uses of the Licensed Intellectual Property.

7.5 If Purchaser or Company voluntarily files for bankruptcy or makes an
assignment for the benefit of its creditors, or an involuntary assignment or
bankruptcy petition is made or filed against Purchaser or Company, Seller may
immediately terminate this Agreement and the licenses granted to Purchaser and
Company for all Licensed Intellectual Property.

7.6 In the event of any breach of any material provision of this Agreement
related to Licensed Intellectual Property by Purchaser and Company which is not
cured within thirty (30) days of written notice by Seller, Seller shall have the
right to terminate and cancel the rights and licenses granted to Purchaser or
Company under Licensed Intellectual Property as to all Licensed Intellectual
Property, and such right to terminate shall not be limited to individual items
of Licensed Intellectual Property. The foregoing shall be in addition to any
other rights and remedies available to Seller.

7.7 If the Publishing Agreement is terminated for cause by Seller, its Affiliate
or its assignee, pursuant to Section 6.2 thereof, this Agreement and all license
rights of Purchaser and Company under this Agreement shall terminate.

7.8 Purchaser shall cause any permitted sublicense it enters into with respect
to Licensed Intellectual Property to reflect the conditions of this Agreement,
including the limitations that may affect the duration of any sublicense as set
out in this Article.

7.9 Upon any termination, cancellation or expiration of this Agreement or of any
license, all rights of Purchaser, Company, and Purchaser’s Affiliates, and any
sublicensee to use the Licensed Intellectual Property shall revert automatically
to Seller, and no further use of such Licensed Intellectual Property shall be
made by Purchaser, Company or any Affiliate or sublicensee of Purchaser or
Company; provided that any print Directory Products for which production has
been completed prior to the date of termination, and which cannot be reasonably
modified to delete the applicable Licensed Intellectual Property, may be
distributed for the intended life of such Directory Product (but in no event
more than 12 months following such termination), but all other use shall be
terminated.

7.10 The Parties acknowledge and agree that Seller would be irreparably damaged
in the event any of the provisions of this Agreement, any license hereunder or
any permitted sublicense are not fully performed by Purchaser, Company or their
permitted sublicensees in accordance with their specific terms or are otherwise
breached by the Purchaser, Company or its their permitted sublicensees and that
in such event money damages would be an inadequate



--------------------------------------------------------------------------------

remedy for Seller. Accordingly, Purchaser, on behalf of itself and on behalf of
Company and their permitted sublicensees hereby agrees that the Seller shall be
entitled to seek an immediate injunction to prevent any breaches, including
anticipatory or further breaches, of the provisions of this Agreement and any
license hereunder and to enforce specifically the terms and provisions hereof in
any action instituted in any federal, state or foreign court having
jurisdiction, in addition to any other remedy to which the Seller may be
entitled at law or in equity. It is understood between the Parties that, in
addition to the injunctive relief mentioned above, the Seller shall be entitled
to any other relief which may be deemed proper and customary, whether at law or
in equity, as of the time such relief is sought, subject to the limitations and
restrictions, if any, set forth in this Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Seller agrees to enter into an amendment to this Agreement to cover
additional trademarks, service marks, domain names, slogans, geographical
indications, trademark designs and logos owned by Seller on similar terms and
conditions if Seller uses a primary trademark or trade name other than the
current “SureWest” marks. In such event, the Parties would negotiate in good
faith to add or replace certain marks licensed hereunder with marks that include
the new name (e.g., “SureWest Directories” replaced by “New Name Directories”).
In such event, the Parties agree that a letter agreement signed by both Parties
shall be sufficient to extend this Agreement and all of the terms and conditions
hereof to such additional trademarks, service marks, domain names, slogans,
geographical indications, trademark designs and logos, if any.

8.2 Except and to the extent expressly provided herein, the provisions of
Article X (Miscellaneous) of the Share Purchase Agreement shall apply to this
Agreement and such provisions are expressly incorporated herein; provided,
however, in the event of conflict between the provisions of this Agreement and
the Share Purchase Agreement, the provisions of this Agreement shall take
precedence.

8.3 This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of California, without regard to the principles of
conflict of law thereof. Each of the Parties (i) consents to submit itself to
the personal jurisdiction of any State or Federal court located in the Counties
of Placer or Sacramento in connection with any dispute that arises out of this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated hereby in any court other than a Federal court
or a California state court located in the Counties of Placer or Sacramento.
Each Party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby.

8.4 If the application of anyone or more of the provisions of this Agreement
shall be unlawful under applicable law and regulation, then the Parties will
attempt in good faith to make such alternative arrangements as may be legally
permissible and which carry out as nearly as



--------------------------------------------------------------------------------

practicable the terms of this Agreement. Should any portion of this Agreement be
deemed to be unenforceable by a court of competent jurisdiction, the remaining
portion hereof shall remain unaffected and be interpreted as if such
unenforceable portion were initially deleted.

8.5 This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective permitted successors and assigns. Notwithstanding anything
to the contrary, Purchaser may, with the prior consent of Seller (not to be
unreasonably withheld), (i) assign any of the rights and obligations hereunder
to any Affiliate of Purchaser that is actually conducting the Business of
Purchaser (including GateHouse Media Directories Holdings, Inc.), provided that
such Affiliate agrees in writing to be bound by the terms and conditions of this
Agreement and Purchaser continues to remain fully liable for all of its
obligations hereunder; or (ii) assign any of its rights and obligations
hereunder to a third party in connection with a sale of all or substantially all
of the Business of Purchaser and Purchaser’s Subsidiaries (whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise) in the
Territory, provided that such third party agrees in writing to be bound by the
terms and conditions of this Agreement. Notwithstanding anything to the contrary
herein, except with prior consent of Seller (which may be withheld in Seller’s
sole discretion), Purchaser may not assign this Agreement or any licenses
hereunder (i) to any receiver, trustee or debtor in possession for the benefit
of creditors or a bankruptcy estate. This Agreement shall be freely assignable
and transferable by Seller to its Affiliates, any assignee of the Licensed
Intellectual Property or any successor in interest of Seller.

8.6 The Parties shall do and perform or cause to be done and performed all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments or documents, as the other Party may
reasonably request in order to carry out the intent and purposes of this
Agreement.

8.7 All notices, demands and other communications to be given or delivered under
or by reason of the provisions of this Agreement will be in writing and will be
deemed to have been given: (i) immediately when personally delivered; (ii) when
received by first class mail, return receipt requested; (iii) one (1) day after
being sent by Federal Express or other overnight delivery service; or (iv) when
receipt is acknowledged, either electronically or otherwise, if sent by
facsimile, telecopy or other electronic transmission device. Notices, demands
and communications to the other party will, unless another address is specified
by such party in writing, be sent to the address indicated below:

If to Seller:

SureWest Communications

200 Vernon Street

Roseville, California 95678

Attention: President & CEO

Telecopier: (916) 786-1800



--------------------------------------------------------------------------------

Person to Whom Advertising and Brand Compliance Notice Should be Sent:

SureWest Communications

8150 Industrial Avenue, Building A

Roseville, CA

Attention: Peter Drozdoff, Vice President, Marketing Communications

Telecopier: (916) 786-1156

Email: pdrozdoff@surewest.com

If to Purchaser:

GateHouse Media, Inc.

350 WillowBrook Office Park

Fairport, New York 14450

Attention: Chief Executive Officer

Fax: (585) 248-2631

8.8 Except as expressly provided herein, this Agreement and any attached
schedule may be amended only by agreement in writing of the Parties. No waiver
of any provision nor consent to any exception to the terms of this Agreement or
any agreement contemplated hereby shall be effective unless in writing and
signed by both Parties and then only to the specific purpose, extent and
instance so provided. No failure on the part of either Party to exercise or
delay in exercising any right hereunder shall be deemed a waiver thereof, nor
shall any single or partial exercise preclude any further or other exercise of
such or any other right. In addition, no course of dealing or failure of any
Party to strictly enforce any term, right or condition of this Agreement will be
construed as a waiver of such term, right or condition.

8.9 This Agreement and the Schedules, attached hereto, contain the entire
agreement of the Parties with respect to the subject matter hereof and thereof
and supersede all prior understandings and agreements of the Parties with
respect thereto.

8.10 All captions and headings in this Agreement are for purposes of convenience
only and shall not affect the construction or interpretation of any of its
provisions.

8.11 Nothing herein shall be construed as creating any agency, partnership or
other form of joint enterprise between Seller and Purchaser.

8.12 The provisions of Sections 2.1, 4.1, 4.2, 4.3, 7.9, 7.10, 8.2, 8.7, 8.8,
8.11, and 8.13 shall survive the termination, cancellation or expiration of this
Agreement and continue in full force and effect thereafter.

8.13 Except and only to the extent expressly set forth in Sections 1.1 and 1.2
of this Agreement, Purchaser, on behalf of itself and its permitted
sublicensees, agrees that no other rights or licenses, express or implied, are
granted under this Agreement to any other intellectual property rights of Seller
or its Affiliates.

8.14 This Agreement may be signed and delivered either originally or by
facsimile, and in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

8.15 All terms defined herein have the meanings assigned to them herein for all
purposes, and such meanings are equally applicable to both the singular and
plural forms of the terms defined. “Include,” “includes” and “including” shall
be deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing, lithography and other means of
reproducing words in a visible form. Any instrument defined or referred to
herein means such instrument as from time to time amended, modified or
supplemented, including by waiver or consent and includes references to all
attachments thereto and instruments incorporated therein. References to a Person
are, unless the context otherwise requires, also to its successors and assigns.
Any term defined herein by reference to any instrument has such meaning whether
or not such instrument or Law is in effect. “Shall” and “will” have equal force
and effect. “Hereof,” “herein,” “hereunder” and comparable terms refer to the
entire instrument in which such terms are used and not to any particular
article, section or other subdivision thereof or attachment thereto. References
in an instrument to “Section” or another subdivision or to an attachment are,
unless the context otherwise requires, to a section or subdivision of or an
attachment to such instrument. References to any gender include, unless the
context otherwise requires, references to all genders, and references to the
singular include, unless the context otherwise requires, references to the
plural and vice versa.

8.16 The confidentiality provision set forth in Section 6.3 of the Share
Purchase Agreement is incorporated herein by reference and shall apply to the
Parties hereto. The obligations thereunder shall survive the termination or
expiration of this Agreement.

SIGNATURE PAGE TO FOLLOW



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
in duplicate originals by its duly authorized representatives on the respective
dates entered below.

 

GATEHOUSE MEDIA, INC. By   /s/ Michael E. Reed  

Michael E. Reed

Chief Executive Officer

 

SUREWEST COMMUNICATIONS,

a California corporation

By   /s/ Steven C. Oldham  

Steven C. Oldham

President and CEO

SIGNATURE PAGE TO LICENSE AGREEMENT